Case 18-13218 Doc 32 Filed 01/28/19 Entered 01/28/19 16:05:00 Main Document Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT

                                EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                   :        CASE NO. 18-13218
                                                            :
   BRIAN JOSEPH DOMINGUE                                    :        SECTION “B”
                                                            :
           DEBTOR                                           :        CHAPTER 7


               ORDER APPROVING EMPLOYMENT OF REAL ESTATE BROKER

            Considering the foregoing Ex Parte Application to Employ Real Estate Broker

   (“Application”) (P-31);

            IT IS ORDERED that the Application is GRANTED;

            IT IS FURTHER ORDERED that trustee, Barbara Rivera-Fulton, (“Trustee”), is

   hereby authorized to employ Kenneth Rayer and Real Estate Resource Group, LLC (“RERG”)

   as real estate broker in connection with the sale and marketing of 173 Pebble Beach Drive,

   Slidell, Louisiana 70458 (“Property”) on the terms and conditions set forth in the Application

   and the Listing Agreement attached as Exhibit “A” thereto.

           IT IS FURTHER ORDERED that counsel shall serve this order on the required parties

   who will not receive notice through the ECF system pursuant to the FRBP and the LBR’s and

   file a certificate of service to that effect within three days.

           New Orleans, Louisiana, January 28, 2019.



                                                            Hon. Jerry A. Brown
                                                            U.S. Bankruptcy Judge
